 

 



[image_001.jpg]

 

Worlds Inc. Files Patent Infringement Lawsuit against Activision Blizzard, Inc.,
Blizzard Entertainment, Inc., and Activision Publishing, Inc.

 

Boston, MA, April 5, 2012 - Worlds Inc. (OTC BB: WDDD) filed a patent
infringement lawsuit against Activision Blizzard, Inc., Blizzard Entertainment,
Inc. and Activision Publishing, Inc. in the United States District Court for the
District of Massachusetts on March 30, 2012. Activision's World of Warcraft® and
Call of Duty® video games have been identified in the complaint as infringing on
Worlds' patents. Max L Tribble, lead counsel of Susman Godfrey L.L.P, will be
lead counsel for Worlds in the suit. Tribble has an extensive track record of
patent infringement lawsuit wins and settlements for plaintiffs in lawsuits
against large corporations, including: Paltalk v. Microsoft; Mass Engineered
Design v. Ergotron & Dell, et al; Sky Technologies v. Oracle; and Sky
Technologies v. IBM.

 

Worlds Inc. owns US patents numbers 8,082,501, 7,493,558, 7,945,856 and
7,181,690 titled "System and Method for Enabling Users to Interact in a Virtual
Space" and has additional continuation claims in process before the U.S Patent &
Trademark Office (USPTO).  These patents relate to computer architecture for
three-dimensional graphical multi-user interactive virtual world systems. Such
systems are utilized in Massive Multi-Player Online Role-Playing Games (MMORPG).

 

Worlds’ patents cover technologies and methods relating to a highly scalable
architecture for a 3-D graphical, multi-user, interactive virtual world system.
In certain situations, multiple users interact within this virtual world
environment, each viewing the virtual world from their own perspective. The
virtual world shows avatars representing the other users who are neighbors of
the user viewing the virtual world. Worlds’ patents include, but are not limited
to, the various aspects of the information transmission and processing that
allow the users to view in real time where other users and background objects
are in relation to their own position as they move about in the virtual space.
For full patent details, visit www.USPTO.gov.

 

"Worlds has been a key player in developing the technologies and methods
relating to interaction in virtual space that have shaped the industry and
enabled today’s virtual worlds gaming environments to be so interactive and
realistic," stated Thom Kidrin, Worlds Inc. CEO. “Each notice of allowance from
the USPTO reaffirms our position as an innovative ‘first-mover’ in these areas.
Technologies created by Worlds have helped the businesses of virtual worlds
gaming and the sale of virtual goods to grow into a multi-billion dollar
industry. While we are pleased to see that the gaming industry and its rapidly
growing customer base have enthusiastically embraced our patented technologies,
we deserve fair compensation for their use.”

 

"We intend to protect Worlds’ intellectual property and enforce its property
rights," said Max L. Tribble, lead counsel of Susman and Godfrey L.L.P.
"However, we welcome a dialog with Activision/Blizzard and other MMORPG game
vendors. We look forward to a speedy and just resolution of this matter."

 

The Company's online operations, software assets and technology platform have
been spun off into its Worlds Online Inc. subsidiary, which the Company expects
will be a separately trading stock on the OTC:BB. Details of the spin-off and
dividend were announced on March 31, 2011 and can be viewed in Worlds’ 5/18/11
8-K SEC Filing.

# # #

About Worlds Inc.:

Worlds Inc. (OTC:BB:WDDD) is a leading intellectual property developer and
licensee of patents related to 3D online virtual worlds. The Company has a
portfolio of 6 US patents and 1 “notice of allowance” for a seventh patent for
multi-server technology for 3D applications. Such patents have been licensed to
Worlds Online and are expected to be licensed to other industry participants.
Worlds Online offers technology that provides convergence opportunities between
social media sites, blogs, product marketing, and the creation of worlds, which
utilize 3D virtual technology and other features to provide revenue
opportunities.

 

The Company’s principle goal will be to continue to grow their IP portfolio,
while protecting and monetizing it. In addition, Worlds Inc. intends to be
active in the creation and acquisition of related digital media technologies and
patents that complement their current patent portfolio and that broaden the
features, versatility and reach of the technology to allow for its utilization
in the broadest possible way.

 

 

About Susman Godfrey L.L.P.

 

Susman Godfrey L.L.P., a law firm with more than 80 lawyers, was recently named
one of the top litigation boutiques in the country by The American Lawyer. The
firm represents plaintiffs and defendants in a broad range of commercial
litigation matters, including antitrust, patent and intellectual property,
securities and corporate governance litigation, energy, commercial and products
liability, bankruptcy and financial restructuring, accounting malpractice,
arbitration, climate change, and international litigation. The firm has offices
in Houston, Dallas, Seattle, Los Angeles, and New York. For additional
information, visit www.susmangodfrey.com.

 

Forward Looking Statements

 

This release contains certain forward-looking statements and information
relating to Worlds Inc. that are based on the beliefs of Worlds' management, as
well as assumptions made by and information currently available to the Company.
Such statements reflect the current views of the Company with respect to future
events including estimates and projections about its business based on certain
assumptions of its management, including those described in this Release. These
statements are not guarantees of future performance and involve risk and
uncertainties that are difficult to predict, including, among other factors,
changes in demand for the Company's services and products, changes in the
economic environment and changes in technology. Additional risk factors are
included in the Company's public filings with the SEC. Should one or more of
these underlying assumptions prove incorrect, actual results may vary materially
from those described herein as "hoped," "anticipated," "believed," "estimated,"
"should," "preparing,"  "expected" or words of a similar nature. The Company
does not intend to update these forward-looking statements.

 

CONTACTS:

Investor Relations:

Richard Cooper, Cooper Global Comm., 212 209 7360, rcooper@cgc-us.com

Media Relations:

Julie Shepherd, Accentuate PR, 815 479 1833, Julie@accentuatepr.com

 



